DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
Currently, all limitations are given their broadest reasonable interpretation unless explicitly stated otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Horgan et al. (US 2008/0175957 A1) in view of Wu et al. (CN 101779723 B) and Meyers et al. (US 4,505,936). Chitosan NPL is relied on as evidence.
Citations to Wu et al. are taken from the translation provided with the Non-Final Rejection mailed 2/12/2020.
The term “and/or” is interpreted to mean that a choice can be made between the terms “and” and “or”. For the sake of examination, the term “or” is chosen.
Regarding claim 1, Horgan et al. teaches a composition comprising a sensitive ingredient, where the sensitive ingredient is within a protective coating comprising a chitosan matrix (abstract), where the chitosan matrix protects the activity of the sensitive ingredients in the presence of heat, water and/or oxygen (paragraphs 3 and 7), where the sensitive ingredients can include water-soluble vitamins such as vitamins B and C (paragraphs 47 and 50) in an amount of 0.01 to 90% by weight of the composition 
It is noted that applicant’s specification states that “chitin” can include any type of polysaccharide derivative comprising N-acetyl-glucosamine units and D-glucosamine units (page 2 lines 5-7). Chitosan NPL shows that chitosan is a copolymer of these two units (page 2 second paragraph), and is therefore construed to read on the term “chitin” as claimed.
Regarding the claimed values of chitin and water soluble vitamins, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to use the claimed amounts since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of composition being formed, desired nutritional value (e.g. bioavailability), and desired degree of protection (paragraphs 23, 25, 31, 36 and 59).
Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages, In re Peterson
Horgan et al. does not teach the chitin results from introduction of an insect, crustacean, squid and/or fungi meal into the composition prior to heat treatment.
Meyers et al. teaches a method for producing from waste of exoskeletal crustacean shells and tissue, demineralized meals useful for dietary formulations, feed supplements, or foods (column 2 lines 58-64). Crawfish shell recovered from processing crawfish waste is converted by conventional means to chitin and chitosan (column 4 lines 11-13 and 37-39) and therefore the processed shell is construed to be a type of “meal”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to add chitosan to the composition of Horgan et al. by introducing a crustacean meal since the prior art acknowledges that chitin and chitosan can be prepared from crustacean waste products or meal, in order to provide an abundant and/or cheap source of chitosan, and a matter of manufacturing preference for said particular source of chitin or chitosan.
Horgan et al. does not teach the composition is heat treated at a temperature greater than or equal to 90oC.
 Wu et al. teaches process for treating a composition comprising shrimp shell meal, which would naturally contain chitin as evidenced by Chitosan NPL (pages 1-2 “introduction”) and water soluble vitamins such as vitamin groups B and C, where the product is cooked in an extruder at a temperature of 135o
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to heat treat the composition at the claimed temperature range since heat treating food by extrusion is commonly practiced in the art for production of foods as taught by Horgan et al. (paragraph 5), where Wu et al. teaches heat treatment by extrusion allows for sterilization, complete cooking, etc. as stated above, and therefore in order to similarly produce the food product by a known method having known advantages, since Horgan et al. also teaches the protective coating limits the loss of activity of the sensitive ingredient during processing, particularly extrusion (paragraph 59), and since the claimed temperature values would have been used during the course of normal experimentation and optimization procedures due to factors such as sterilization/storage stability, degree of cooking, destruction of anti-nutritional factors, starch gelatinization, protein denaturation, desired rate and degree of drying, and type of food product.
Regarding claims 2-3, Horgan et al. teaches at least 0.05% by weight group B and C vitamins, where vitamin can also be folic acid (vitamin B9) (paragraphs 50-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to include the claimed amounts of vitamins for the same reasons stated for claim 1, particularly to provide a product having a desired nutritional profile for a desired application (e.g. type, size, dietary need of an animal to be fed).
Regarding claim 4, Horgan et al. teaches at least 5% chitosan by weight (paragraph 145), and further teaches the amount of chitosan can be adjusted as needed (paragraph 61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to include the claimed amounts of vitamins for the same reasons stated for claim 1, particularly to provide a desired degree of protection for the sensitive ingredients.
Regarding claims 5-6, the combination applied to claim 1 teaches heat treating at a temperature greater than 100oC, and Wu et al. further teaches heat treating under pressure (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. to use the claimed temperature and heat treat under pressure for the same reasons stated for claim 1, particularly since extrusion of food at elevated temperature and pressure is known in the art as taught by Horgan et al. (paragraph 5), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired sterilization effect and storage stability.
Regarding claim 7, the limitation “granulation step” interpreted in light of the specification to be a process of assembling particles (column 7 lines 4-5), including pellets (page 1 lines 4-5). 
Horgan et al. teaches the food can be formed into various forms, such as kibbles (paragraphs 34 and 108), which are understood in the art to have a granular pellet-like structure.
Wu et al. teaches the extrusion process, which includes the heat treatment, produces pellets (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. such that the heat treatment comprises a granulation step since doing so is known in the art, to provide a desired shape and structure for a particular type of food (e.g. kibbles), in order to combine discrete processes (heat treatment and granulation) into a single step to reduce processing time, to combine prior art elements according to known methods to yield predictable results in heat treating and forming a composition into granules KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976), and for the same advantages recited in the combination applied to claim 1.
Regarding claim 8, the limitation “extrusion step” is given its broadest reasonable interpretation consistent with the specification to be a process that uses an extruder (page 7 lines 24-25). 
Horgan et al. teaches extrusion (paragraph 108) and Wu et al. teaches the heat treatment occurs during extrusion (paragraph 9) as stated for claim 7 above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Horgan et al. such that the heat treatment comprises an extrusion step since heating during extrusion is commonly practiced and known in the art, to provide a desired shape and structure for a particular type of food (e.g. kibbles), in order to combine discrete processes (heat treatment and granulation) into a single step to reduce processing time, to combine prior art elements according to known methods to yield predictable results heat treating and forming a composition into granules, and for the same advantages recited in the combination applied to claim 1.

Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Horgan does not disclose the chitosan would protect water-soluble vitamins from temperatures greater than or equal to 90oC. This is not persuasive since the reference teaches sensitive ingredients are “stabilized” via a chitosan matrix, in which all of the ingredients maintain activity in the presence of heat (paragraph 7). While an explicit temperature is not disclosed, the reference still suggests to one of ordinary skill in the art that adding chitosan can provide benefits of stability with in the presence of heat. Similarly, the prior art suggests using chitosan to also protect the ingredients from water and/or oxygen.
Regarding the argument that Horgan does not teach chitin, Applicant's specification states "chitin" can include any type of polysaccharide derivative comprising N-acetyl-glucosamine units and D-glucosamine units (page 2 lines 5-7), and Chitosan NPL shows that chitosan is a copolymer of these two units (page 2 second paragraph). In light of these teachings, the prior art is construed to read on the term "chitin" as stated in the prior office action (paragraph 18).
Similarly, regarding Applicant’s argument that one skilled in the art would not use the claimed chitin since doing so would change the principle of operation of Horgan, the definition provided in Applicant’s specification indicates that the chemical structure of chitosan also falls under “chitin”. Therefore the process of Horgan is not modified to
Applicant argues on page 9 that one of ordinary skill in the art would not have deduced from Wu that chitin would help protect water-soluble vitamins during heat treatment, and that Wu teaches a thermosensitive substance is coated after heat treatment. This is not persuasive for the same reason stated above.
The arguments against the combination of Horgan with Penhasi and Austin have been considered but are rendered moot as the references are no longer relied in the combination applied to the claims.
In response to the argument that the claimed invention produces the unexpected result that chitin protects water-soluble vitamins from a heat treatment, the prior art acknowledges chitin and chitosan as substances which can provide thermal protection as stated above and in the prior rejection. The combination further teaches that chitin and vitamins can be combined in a feed and subsequently heat treated. Therefore it initially appears that Applicant's allegation of unexpected results (thermal protection) is a concept acknowledged by the art.
   In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination of references teaches addition of chitosan into a food product, 
Applicant’s argument against the dependent claims are not persuasive for the reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRYAN KIM/Examiner, Art Unit 1792